Citation Nr: 0017820	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  99-07 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to a program of vocational rehabilitation under 
Chapter 31, Title 38, United States Code.  




ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel







INTRODUCTION

The veteran served on active duty from November 1985 to 
February 1997.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 decision by the RO.  



REMAND

The Board remanded the case in November 1999 when it was 
noted that, in written correspondence received in September 
1999, the veteran had indicated that he wished to appear to 
offer testimony at a hearing before a Member of the Board at 
the RO.  

The RO was asked to undertake to schedule for the veteran for 
the requested hearing.  

The case has now been returned to the Board.  However, a 
careful review of both the claims folder and the vocational 
rehabilitation folder fails to show that the RO attempted to 
schedule the hearing as instructed by the Board.  

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Veterans Appeals (Court) has held that a 
remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  It was further held that where the remand orders of 
the Board are not complied with, the Board errs in failing to 
insure compliance.  The Court also noted that its holdings in 
that case are precedent to be followed in all cases presently 
in remand status.  Id.  Thus. the case must be returned to 
the RO for completion of the requested action.  

Accordingly, the RO should clarify whether the appropriate 
steps have been taken to afford the veteran a hearing as 
requested by the Board in the previous remand.  If not, the 
RO should take the appropriate action to do so.  All 
documentation regarding the requested action should be 
associated with the claims folder for review by the Board.  

Under the circumstances in this case, this case is REMANDED 
to the RO for the following action:

The RO should take appropriate steps in 
order to clarify whether the veteran had 
been afforded the opportunity to testify 
at a hearing before a Member of the Board 
at the RO in compliance with the Board's 
previous remand instructions.  If not, 
the RO should take all indicated steps to 
contact the veteran in order to undertake 
to schedule him for a hearing before a 
Member of the Board at the local office.  
All documentation regarding the requested 
actions should be associated with the 
claims folder.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

The purpose of this Remand is to afford the veteran full due 
process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


